DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 08/22/2022 have been entered. Claims 1-7, 9-15, and 17-20 remain pending in the application. 
For clarity of record, the examiner notes that he has recently inherited the instant application from a previous examiner. As per the MPEP, the undersigned examiner is proceeding, giving full faith and credit to the previous examiner’s work. 
 
Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 08/22/2022 have been fully considered but they are not persuasive. 
The instant amended claim language includes language which was not previously presented for examination. Therefore, applicant’s arguments regarding such language are rendered moot. Further, due, at least in part to the previous examiner’s statements, the undersigned examiner is proceeding by giving full faith and credit to the previous examiner. 
However, upon an updated search being complete, new prior art of record was found which appears to more clearly teach the instant claim language. The examiner refers to the rejection under 35 U.S.C. 103 below for more details. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paquet et al. (US 8,589,317 B2, hereinafter “Paquet”) in view of Hillard et al. (“An active learning framework for Classifying political text”, NPL 2007, hereinafter “Hillard”)

With respect to Claim 9, Paquet teaches a server for utilizing production data to enhance modifying of a machine learning model, the server comprising a memory configured to store computer executable instructions; a processor configured to interface with the memory, wherein the processor is configured to execute the computer executable instructions to cause the processor to: (Paquet See Fig. 11 which depicts a computer network environment. Additionally note Fig. 5 at least element 64 which recites “execute on processor instructions configured to”; Additionally note Cols. 17-18 which give a detailed description of the possible computing environments.) 

receive, via wireless communication or data transmission over one or more radio links or digital communication channels, production data from a client device (Paquet Col. 3 Lines 53-56 “…a set of document may be received that may fall into various categories of literature, such as news items, scientific or technical literature, fictional or non-fictional stories, poetry, and reference documents, and/or may be written in one or more languages…” 
The examiner notes that receiving “…a set of documents…” teaches “receive, via wireless communication or data transmission over one or more radio links or digital communication channels, production data from a client device”.).

determine a prediction confidence level associated with machine identification of the production data based on a machine learning model (Paquet Col. 6 Lines 60-63 “The automated classifier 32 may therefore calculate a classification confidence [example of claimed “prediction confidence level”] for the classification 18 of various content items 14 of the content set 12…”)

if the prediction confidence level is at a low level, route the production data to a human analyzer device associated with a human analyzer (Paquet Col. 7 Lines 5-9 “For example, for content items 14 having a low classification confidence (e.g. a calculated metric that falls below a classification confidence threshold), the embodiment may send such content items 14 to one or more human classifiers 20 for classification 18…”)
 if the prediction confidence is at a high level, route the production data to a prediction engine (Paquet Col. 11 Lines 18-25 “…the content items 14 for which the automated classifier 32 cannot generate a classification 18 with a suitably high classification confidence 52 are selected, since selecting content items 14 having a suitably high classification confidence [example of claimed “if the prediction confidence is at a high level…”] 52 is not likely to result in a significant improvement in the automated classifier 32, and therefore is not an efficient use of the attention of the human classifier.” 
The examiner notes that a person skilled in the art would infer that if the prediction confidence level is high for a particular content item, the classification prediction given to that content item would be used (example of being routed to the prediction engine). The examiner notes instant Figure 4 which depicts that the machine learning model can be “…part of the prediction engine…”). 

if the prediction confidence level is at an average level…wherein the average level is higher than the low level and lower than the high level; (Paquet Col.6 Lines 55-60 “Additionally, the third content item 14 may be a borderline case (e.g. potentially falling within either category 16) [example of claimed “average level”] …”
Paquet Col. 7 lines 40-52 “…and also a classification confidence 52 (e.g., computed as a probability between 0.00, indicating no confidence, and 1.00, indicating absolute confidence). An embodiment of these techniques may compare the classification confidence 52 of each classification 18 with a classification confidence threshold 54 (e.g., a 0.50 probability) that distinguishes acceptably confident…from unacceptably confidence…For example, the content item 14 identified as ‘B’ may be classified with a classification confidence 52 of 0.96 that well exceeds a defined classification confidence threshold 54 of 0.50…”
Determining that a classification score is indicative of a “borderline case” by comparing the determined or otherwise calculated classification confidence scores to a threshold teaches “if the prediction confidence level is at an average level…wherein the average level is higher than the low level and lower than the high level”)

route the production data to the human analyzer device to generate human-identified data and routing the production data to the prediction engine to generate machine-predicted data (Paquet c.f. Figure 4 at least elements 68, 70, and 72. Note especially that the “automated classifier” identifies a category of the received content item. This is an example of the claimed “…and routing the production data to the prediction engine to generate machine-predicted data…”
Next note that when the prediction confidence is below a threshold that content item is additionally sent to a human classifier (element 72) for human classification (element 74). 
The examiner notes that a person of ordinary skill in the art would infer that in a “borderline case” (as disclosed in Paquet Col.6 Lines 55-60, see above) both classifications would be attempted (that is, both human and machine classifications) and thus teaches the claim language.). 

[…]

Generate a prompt for the human analyzer device based on the prediction confidence level (Paquet c.f. Fig. 8 note element(s) 112. Element(s) 112 depict questions (example of “a prompt for the human analyzer device”) asked to the human (element 20) based on the prediction confidence level. For example, but not necessarily limited, the machine’s classification confidence of Cloudy Water being a Soul artist (e.g. musical genre) was 0.59. Because of this, one of the questions is choosing artists for the category “Soul”.
Additionally see Col. 12 Lines 8-12 “Accordingly, for this category 16, a first classification query 112 may be generated and presented to a human classifier 20, where such classification query 112 requests the human classifier 20 to select the content items 14 that are strongly associated with the category 16.”).

Wherein the machine learning model is configured to be modifiable in response to feedback associated with at least one selected from a group consisting of the human analyzer device and the prediction engine (Paquet Col. 7 Lines 57-66 “After the human classifier 20 identifies one or more categories 16 associated with each content item 14, these associations may be used in a supplemental training 36 in order to improve the proficiency of the automated classifier 32 in classifying these types of content items…In this manner, the supplementally trained automated classifier 32 may therefore exhibit a wider range of acceptably accurate classifications…” 
The examiner notes that the ability for the automated classifier to be “Supplementally trained” based on the human’s feedback teaches “Wherein the machine learning model is configured to be modifiable in response to feedback associated with at least one selected from a group consisting of the human analyzer device and the prediction engine.”).

Wherein the prompt includes a manual entry by the human analyzer if the prediction confidence is low and is configured to request for less information from the human analyzer as the prediction confidence level increases (Paquet c.f. Fig. 8 note element(s) 112. Element(s) 112 depict questions (example of “a prompt for the human analyzer device”) asked to the human (element 20) based on the prediction confidence level. For example, but not necessarily limited, the machine’s classification confidence of Cloudy Water being a Soul artist (e.g. musical genre) was 0.59. Because of this, one of the questions is choosing artists for the category “Soul”.
Paquet Col. 11 Lines 34-57 “As a second variation of this second aspect, the content items 14 may be presented to the human classifier in various ways. As a first such example, for a content item 14 have a low classification confidence for a particular category (e.g. a content item 14 for which a particular category 16 is a ‘close call’), a human classifier 20 may be presented with the content item 14 and the category 16 and requested to specify whether the content item is associated with the category 16. As a second such example, for a content item 14 having low classification confidences 52 for several or all categories 16 (e.g., a content item 14 that is generally difficult to classify), a human classifier 20 may be presented with the content item 14 and the entire set of categories 16 and requested to specify with which categories 16 the item is associated. As a third such example, for a category 16 for which many content items 14 have a low classification confidence 52 (e.g., a category 16 for which classification criteria are unavailable, inaccurate, or inconsistent), a human classifier 20 may be presented with the category and several content items 14 and requested to select the content items 14 that are strongly associated (or strongly not associated) with the category 16. The formulation of these inquires may serve to improve specific classification weaknesses of the automated classifier 32.” 
The examiner notes that that changing what questions to ask based on the confidence level of the automated classifier “wherein the prompt includes a manual entry by the human analyzer if the prediction confidence is low and is configured to request for less information from the human analyzer as the prediction confidence level increases”—to further clarify, a person skilled in the art would infer that when the automated classifier has high confidence level, no questions (example of “less information”) would be asked to the human classifier.).

Paquet, however, does not appear to explicitly disclose: 
Compare the human-identified data and the machine-predicted data
Modify the machine learning model using feedback associated with the comparison 

Hillard teaches compare the human-identified data and the machine-predicted data (Hillard Pg. 13 Note equations (1), (2), and (3) “Cohen’s Kappa statistic is a standard metric used to assess inter-coder reliability between two sets of results. Usually, the technique is used to assess agreement between two human coders, but the computational linguistic field also uses it to assess agreement between human and machine coders…For example, for category 3, health, the argument would be the total number of bills a human coder marked as category 3, times the total number of bills the computer system marked as category 3…” 
Calculating the Kappa statistic to measure the agreement between a human and a machine learning model teaches “compare the human-identified data and the machine-predicted data”).

Modify the machine learning model using feedback associated with the comparison (Hillard Pg. 20 “During each Active Learning iteration…the inter-coder agreement of the pseudo-random sample is calculated at the end of the day and the result is inserted into a distribution. The effect is a snapshot of the performance of the system for that iteration. By itself, this score is note interesting, but when the performance is evaluated for convergence of the standard deviation of the distribution of these scores, it is insightful.” 
Pg. 21 “Step 3: Analyze the Daily reports (confusion tables, disagreement reports, and rankings) to monitor improvement and make adjustments” “The Daily Reports compares the machine learner’s predictions to the actual inputs of the human coders. In our experiments, when the system reaches a convergence state, one of the ‘top 3 major categories’ predicted by the machine is the same as the human labeled category which probability in excess of 0.9…” 
Pg. 22 “The system also allows us to estimate the marginal cost of additional improvements in performance…we note that the information they contain can be used to decide when labeling of additional points using our Active Learning process is no longer cost effective in terms of improved accuracy…” 
The examiner notes that performing an iterative training and/or updating the machine learning model based on the calculate agreement between the human coders and machine coder teaches “Modify the machine learning model using feedback associated with the comparison”—to clarify, running another iteration of Active learning because the agreement between human and machine was too big (or a similar criterion) teaches “modify”.). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the active learning and question-like feedback as taught by Paquet modified with the comparison between human and machine labels as taught by Hillard because making adjustments to the active learning algorithm based on the agreement between the human and the machine would improve the accuracy for the task at hand (in Hillard, this would be classifying political text) (Hillard Pgs. 21-22). 

	Claims 1 and 17 recite similar limitations as claim 9 and are rejected under the same rationale as applied to claim 9 above.

	With respect to Claim 10, the combination of Paquet and Hillard teach receive, from the human analyzer device, identified data comprising the production data analyzed by the human analyzer (Paquet c.f. Fig. 8 as described above; Paquet Col. 7 Lines 57-66 “After the human classifier 20 identifies one or more categories 16 associated with each content item 14, these associations may be used in a supplemental training 36 in order to improve the proficiency of the automated classifier 32 in classifying these types of content items…In this manner, the supplementally trained automated classifier 32 may therefore exhibit a wider range of acceptably accurate classifications…”).
	
Claims 2 and 18 recite similar limitations as claim 10, and are rejected under the same rationale as applied to claim 10 above.

With respect to Claim 11, the combination of Paquet and Hillard teach a transceiver configured to interface with the processor and communicate via wireless communication or data transmission over one or more radio links or digital communication channels, wherein the transceiver is configured to transmit the identified data to the client device (Paquet See Fig. 11 which depicts a computer network environment. Additionally note Fig. 5 at least element 64 which recites “execute on processor instructions configured to”; Additionally note Cols. 17-18 which give a detailed description of the possible computing environments.).

Claim 3 recites similar limitations as claim 11 and is rejected under the same rationale as applied to claim 11 above.

With respect to Claim 12, the combination of Paquet and Hillard teach wherein the processor is further comprised to: receive identified data comprising the production data analyzed by the human analyzer and the predicted data comprising the data analyzed by the prediction engine (As an initial matter, the examiner notes for clarity of record that the functional steps of Claim 12 are interpreted as encompassing similar subject matter to that of Claim 9’s “average level” functionality. 
Paquet c.f. Figure 4 at least elements 68, 70, and 72. Note especially that the “automated classifier” identifies a category of the received content item. This is an example of the claimed “…and routing the production data to the prediction engine to generate machine-predicted data…”
Next note that when the prediction confidence is below a threshold that content item is additionally sent to a human classifier (element 72) for human classification (element 74).
The examiner notes that a person of ordinary skill in the art would infer that in a “borderline case” (as disclosed in Paquet Col.6 Lines 55-60, see above) both classifications would be attempted (that is, both human and machine classifications) and thus teaches the claim language.)
and comparing the predicted data with the identified data (Hillard Pg. 13 Note equations (1), (2), and (3) “Cohen’s Kappa statistic is a standard metric used to assess inter-coder reliability between two sets of results. Usually, the technique is used to assess agreement between two human coders, but the computational linguistic field also uses it to assess agreement between human and machine coders…For example, for category 3, health, the argument would be the total number of bills a human coder marked as category 3, times the total number of bills the computer system marked as category 3…” 
Calculating the Kappa statistic to measure the agreement between a human and a machine learning model teaches “and comparing the predicted data with the identified data”.).

	Claims 4 and 19 recite similar limitations as claim 12 and are rejected under the same rationale as applied to claim 12 above.

With respect to Claim 13, the combination of Paquet and Hillard teach wherein the processor is further comprised to modify the machine learning model using feedback associated with the comparing of the predicted data with the identified data (As an initial matter, and as stated above, Claim 13 appears to recite language similar to that of the “average level” functionality of claim 9 and therefore Claim 13 is interpreted as encompassing similar subject matter.  ((Hillard Pg. 20 “During each Active Learning iteration…the inter-coder agreement of the pseudo-random sample is calculated at the end of the day and the result is inserted into a distribution. The effect is a snapshot of the performance of the system for that iteration. By itself, this score is note interesting, but when the performance is evaluated for convergence of the standard deviation of the distribution of these scores, it is insightful.” 
Pg. 21 “Step 3: Analyze the Daily reports (confusion tables, disagreement reports, and rankings) to monitor improvement and make adjustments” “The Daily Reports compares the machine learner’s predictions to the actual inputs of the human coders. In our experiments, when the system reaches a convergence state, one of the ‘top 3 major categories’ predicted by the machine is the same as the human labeled category which probability in excess of 0.9…” 
Pg. 22 “The system also allows us to estimate the marginal cost of additional improvements in performance…we note that the information they contain can be used to decide when labeling of additional points using our Active Learning process is no longer cost effective in terms of improved accuracy…” 
The examiner notes that performing an iterative training and/or updating the machine learning model based on the calculate agreement between the human coders and machine coder teaches “wherein the processor is further comprised to modify the machine learning model using feedback associated with the comparing of the predicted data with the identified data”—to clarify, running another iteration of Active learning because the agreement between human and machine was too big (or a similar criterion) teaches “modify”.)

	Claims 5 and 20 recite similar limitations as claim 13 and are rejected under the same rational as applied to claim 13 above.

	With respect to Claim 14, the combination of Paquet and Hillard teach a transceiver configured to interface with the processor and communicate via wireless communication or data transmission over one or more radio links or digital communication channels, wherein the transceiver is configured to transmit the predicted data to the client device (Paquet See Fig. 11 which depicts a computer network environment. Additionally note Fig. 5 at least element 64 which recites “execute on processor instructions configured to”; Additionally note Cols. 17-18 which give a detailed description of the possible computing environments.)

	Claim 6 recites similar limitations as claim 14 and is rejected under the same rationale as applied to claim 14 above.

With respect to Claim 15, the combination of Paquet and Hillard teach wherein the routing of the data to the prediction engine comprises bypassing the human analyzer device, if the prediction confidence level exceeds a predeterminable threshold (Paquet Col. 11 Lines 18-25 “…the content items 14 for which the automated classifier 32 cannot generate a classification 18 with a suitably high classification confidence 52 are selected, since selecting content items 14 having a suitably high classification confidence [example of claimed “if the prediction confidence is at a high level…”] 52 is not likely to result in a significant improvement in the automated classifier 32, and therefore is not an efficient use of the attention of the human classifier.”—to clarify, those content items with “…suitably high classification confidence…” (example of “if the prediction confidence level exceeds a predeterminable threshold”) are not presented to a human classifier (example of “bypassing the human analyzer device”). 
Claim 7 recites similar limitations as claim 15 and is rejected under the same rationale as applied to claim 15 above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Vachkov, Gancho. “Human-Assisted Fuzzy Image Similarity Analysis Based on Information Compression”, NPL 2009. Vachkov uses fuzzy rules to compare a machine’s classification of an image to those of a human. Using fuzzy rules (example of claimed “prediction confidence levels”), Vachkov’s system can determine if the algorithm is similar to a human’s preference and finetune the algorithm if it is outside allowed bounds (See Pg. 6 Col. 2 for example). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126